OPINION. Smith, J. Appellant was indicted for selling, without license, compounds of ardent liquors, known as Home Bitters and Home Sanative Cordial. Waiving a jury, he was tried by the court, convicted and fined. It was admitted he had no license. And it was proved that he had sold a bottle of each of the above-mentioned preparations, in Pulaski County, within twelve months next before the finding of the indictment; and that each of the preparations contained about twenty-two and one-half per cent, of alcohol, in combination with some bitter extracts and flavoring substances. The declarations of law by the court were remarkably clear, and will be found in the statement by the Reporter, along with so much of the evidence as is necessary to elucidate the case. There can be no doubt that the preparations sold were tonics, bitters and stimulants. The case falls directly within both the letter and spirit of the license act of March 8, 1879, as construed in Foster v. The State, 36 Ark., 258. That statute prohibits the sale, without license, not only of ardent, vinous, malt and fermented liquors, but also of all compounds or preparations thereof, in the form of tonics, bitters or medicated liquors. Aflirmed.